Exhibit 10.1
EXECUTION COPY
MUTUAL WAIVER AND CONSENT
     This MUTUAL WAIVER AND CONSENT (this “Agreement”), dated as of September 6,
2011, is entered into by and between NCI Building Systems, Inc. (the “Company”),
a Delaware corporation, on the one hand, and Clayton, Dubilier & Rice Fund VIII,
L.P., a Cayman exempted limited partnership (“Fund VIII”), and CD&R Friends &
Family Fund VIII, L.P., a Cayman exempted limited partnership (together with
Fund VIII, the “CD&R Funds”), on the other hand.
W I T N E S S E T H:
     WHEREAS, the CD&R Funds are the owners of all the issued and outstanding
shares of the Company’s Series B Cumulative Convertible Participating Preferred
Stock (the “Series B Preferred Stock”), issued pursuant to the Certificate of
Designations, Preferences and Rights of Series B Cumulative Convertible
Participating Preferred Stock of NCI Building Systems, Inc. (the “Certificate of
Designations”) (defined terms used but not defined in this Agreement are used as
defined in the Certificate of Designations);
     WHEREAS, pursuant to the Certificate of Designations, Series B Preferred
Dividends are payable quarterly in arrears, if, as and when so authorized and
declared by the Board of Directors, on each Series B Preferred Dividend Payment
Date;
     WHEREAS, pursuant to the Certificate of Designations and subject to the
limitations therein set forth, Series B Preferred Dividends may, at the option
of the Company, be paid by issuing fully paid and nonassessable shares of
Series B Preferred Stock (a “PIK Dividend”) or in cash;
     WHEREAS, the Company and the CD&R Funds are parties to a Stockholders
Agreement, dated as of October 20, 2009 (the “Stockholders Agreement”);
     WHEREAS, pursuant to Section 6.1(a)(iii) of the Stockholders Agreement, the
Company has covenanted, subject to the terms and conditions therein set forth,
that the Company will not, without the prior consent of the CD&R Funds,
authorize, issue, deliver, sell, pledge, dispose of, grant, award or encumber
any shares (or options, warrants, convertible securities or rights of any kind
to acquire or receive any shares) of capital stock, ownership interests or
voting securities, subject to certain exceptions, including issuances the
aggregate proceeds of which to the Company do not exceed $5 million in any given
fiscal year (the “$5 Million Issuance Basket”);
     WHEREAS, the next Series B Preferred Dividend Payment Date is September 15,
2011 (the “September 2011 Dividend Payment Date”), and the Company wishes to pay
the Series B Preferred Dividend due on that date as a PIK Dividend, computed at
a Base Dividend Rate of 8.00% per annum, rather than the 12% per annum otherwise
provided for in the Certificate of Designations (the “September 2011 Base
Dividend Rate Reduction”);

 



--------------------------------------------------------------------------------



 



     WHEREAS, the CD&R Funds are willing to consent to the September 2011 Base
Dividend Rate Reduction and waive their right to receive PIK Dividends on the
September 2011 Dividend Payment Date calculated at a rate in excess of 8.00% per
annum, subject to and conditioned upon the Company’s waiver of its right to
utilize all or any portion of the $5 Million Issuance Basket in respect of its
fiscal year ending October 30, 2011; and
     WHEREAS, the Company is willing to waive its right to utilize all or any
portion of the $5 Million Issuance Basket in respect of its fiscal year ending
October 30, 2011 in return for the CD&R Funds’ waiver and consent to the
September 2011 Base Dividend Rate Reduction;
     NOW, THEREFORE, in consideration of the premises and of the respective
representations, warranties, covenants and conditions contained herein, the
parties hereto agree as follows:
     Section 1. September 2011 Base Dividend Rate Reduction. Subject to and
conditioned on the Company’s due performance of its covenant set forth in
Section 2, the CD&R Funds consent to the September 2011 Base Dividend Rate
Reduction and waive any right to receive, and the accrual of, PIK Dividends on
the September 2011 Dividend Payment Date in respect of the Payment Period then
ended at the rate of 12% per annum, rather than 8.00% per annum. For avoidance
of doubt, nothing contained in this Agreement shall affect the accrual or
payment of Series B Preferred Dividends in respect of any Payment Period after
the September 2011 Dividend Payment Date.
     Section 2. Waiver of $5 Million Issuance Basket. Subject to and conditioned
on the CD&R Funds’ waiver and consent granted pursuant to Section 1, the Company
waives any right under the Stockholders Agreement to, and covenants not to,
authorize, issue, deliver, sell, pledge, dispose of, grant, award or encumber
any shares (or options, warrants, convertible securities or rights of any kind
to acquire or receive any shares) of capital stock, ownership interests or
voting securities on or after the date hereof and prior to October 31, 2011,
except (i) with the prior written consent of the CD&R Funds, and (ii) grants in
the ordinary course of business consistent with past practice to employees or
directors of the Company pursuant to an existing stock option plan or restricted
stock plan, pursuant to another plan or agreement adopted or approved by the
Board of Directors in the ordinary course with terms that are consistent with
past practice or pursuant to the issuance of shares in respect of any exercise
of options or settlement of any other share-based awards outstanding on the date
of this Agreement, or as may be granted after the date of this Agreement, as
permitted by the Stockholders Agreement. For avoidance of doubt, nothing
contained in this Section 2 shall affect the right of the Company or the CD&R
Funds with respect to the authorization, issuance, delivery, sale, pledge,
disposal, grant, award or encumbrance of any shares on or after October 31,
2011.

2



--------------------------------------------------------------------------------



 



     Section 3. Representations and Warranties. Each of the parties represents
and warrants that:
          (a) it has been duly incorporated or organized and is validly existing
and in good standing under the laws of the jurisdiction of its organization, and
has full right, power, authority and capacity to enter into this Agreement and
to consummate the transactions contemplated hereby;
          (b) the execution, delivery and performance of this Agreement by it
and the consummation of the transactions contemplated hereby have been duly
authorized by all necessary action on its part; and
          (c) this Agreement has been duly authorized, validly executed and
delivered by it, and assuming due authorization, execution and delivery of this
Agreement by the other parties hereto, constitutes its valid and binding
obligations, enforceable against it in accordance with its terms, except to the
extent that the enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar Laws affecting the enforcement
of creditors’ rights generally and general equitable principles, regardless of
whether such enforceability is considered in a proceeding at Law or in equity.
     Section 4. Successors and Assigns. This Agreement shall inure to the
benefit of and be enforceable by each of the parties hereto and its successors
and assigns.
     Section 5. Notice. All notices and other communications required or
permitted under this Agreement shall be given in accordance with Section 13(c)
of the Certificate of Designations.
     Section 6. Entire Agreement; Amendments. Except as otherwise specified
herein, this Agreement constitutes the entire agreement and understanding
between the parties with respect to the subject matter hereof. Except for the
waivers and consent granted in Sections 1 and 2, each of the terms of the
Certificate of Designations and the Stockholders Agreement, as in effect as of
the date hereof, is confirmed and ratified by each of the parties and shall
remain in full force and effect.
     Section 7. Modification or Waiver. No provision of this Agreement may be
modified or waived unless such modification or waiver is agreed to in writing
and signed by each of the parties hereto. No waiver by either party hereto at
any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.
     Section 8. Governing Law; Validity. The interpretation, construction and
performance of this Agreement shall be governed by and construed and enforced in
accordance with the internal laws of the State of Delaware without regard to the
principle of conflicts of laws. The invalidity or enforceability of any
provision of this Agreement

3



--------------------------------------------------------------------------------



 



shall not affect the validity or enforceability of any of the other provisions
of this Agreement, which other provisions shall remain in full force and effect.
     Section 9. Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument.
[Signature Page Immediately Follows]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has caused this Agreement to be
duly executed by its authorized officer as of the date set forth at the head of
this Agreement.

                  NCI BUILDING SYSTEMS, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                CLAYTON, DUBILIER & RICE FUND VIII, L.P.    
 
           
 
  By:   CD&R ASSOCIATES VIII, LTD.,    
 
      its General Partner    
 
           
 
  By:        
 
  Name:  
 
Theresa A. Gore    
 
  Title:   Vice President, Treasurer &    
 
      Assistant Secretary    
 
                CD&R FRIENDS & FAMILY FUND VIII, L.P    
 
           
 
  By:   CD&R ASSOCIATES VIII, LTD.,    
 
      its General Partner    
 
           
 
  By:        
 
  Name:  
 
Theresa A. Gore    
 
  Title:   Vice President, Treasurer &    
 
      Assistant Secretary    

[Signature Page to Mutual Waiver and Consent]

5